





1




ALEXION PHARMACEUTICALS, INC.
2017 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-Employee DIRECTORS
Award: [ ] Restricted Stock Units


THIS AGREEMENT (the "Agreement") by and between Alexion Pharmaceuticals, Inc., a
Delaware corporation (the "Company"), and you ("Participant") sets forth the
terms and conditions of an award of restricted stock units granted to
Participant on May 15, 2019 (the "Grant Date") under the Alexion
Pharmaceuticals, Inc. 2017 Incentive Plan (as amended and in effect from time to
time, the "Plan"), which is incorporated herein by reference.
W I T N E S S E T H:
WHEREAS, pursuant to the Plan, the Company has granted to Participant, and
Participant desires to accept, an award (the "Award") of restricted stock units
("RSUs"), upon the terms and conditions set forth in this Agreement and the
Plan. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Plan.
NOW, THEREFORE, the parties hereto agree as follows:


1.Grant. The Company hereby grants to Participant on the Grant Date the number
of RSUs set forth above, subject to the terms and conditions of the Plan and
this Agreement. An RSU is an unfunded and unsecured promise to deliver (or cause
to be delivered) to Participant, subject to the terms and conditions of the Plan
and this Agreement, a share of Stock (each, a "Share") on the delivery date or
as otherwise provided herein. Until such delivery, Participant has only the
rights of a general unsecured creditor, and no rights as a shareholder, of the
Company.
2.Vesting. The RSUs shall become fully vested as follows: twenty five percent
(25%) of the Award on each of the following dates: August 15, 2019; November 15,
2019; February 15, 2020 and May 15, 2020 (each such date, a "Vesting Date");
provided that the Participant remains in continuous service as a Director from
the Grant Date through the applicable Vesting Date. While Participant’s
continuous service is not required in order to receive delivery of Shares
underlying RSUs that are vested in accordance with this Agreement at the time
Participant’s service with the Company terminates, all other terms and
conditions of this Agreement shall continue to apply to such vested RSUs. The
Award will terminate, and no Shares underlying such vested RSUs will be
delivered, if Participant fails to comply with such terms and conditions.
3.Delivery. As soon as administratively feasible after each of the dates the
RSUs vest under Section 2 above, but no later than thirty (30) days following
each such vesting date, the Company shall cause to be delivered to the
Participant (or in the event of the Participant’s death, the Participant’s
beneficiary or legal representative) the Shares underlying the vested RSUs in
accordance with this Agreement. No Shares will be issued pursuant to the Award
unless and until all legal requirements applicable to the issuance or transfer
of such shares have been complied with to the satisfaction of the Company. In
the event that any Shares are to be delivered to an individual other than the
original Participant, the Company will be under no obligation to deliver shares
of Stock hereunder unless and until it is satisfied as to the authority of the
individual to receive the Shares.





--------------------------------------------------------------------------------





4.Nontransferability. This Award may not be transferred except as expressly
permitted by Section 6(a)(3) of the Plan.
5.Forfeiture and Recoupment of Gains. Except as otherwise provided in Section 2,
upon the cessation of Participant’s service as a Director, Participant shall
forfeit, without payment, any and all RSUs that were outstanding but that had
not yet become vested immediately prior to such termination of service, and such
RSUs shall cease to be outstanding and no Shares will be delivered in respect
thereof. By accepting the Award the Participant expressly acknowledges and
agrees that his or her rights (and those of any permitted transferee) under the
Award or to any Shares acquired under the Award or any proceeds from the
disposition thereof are subject to Section 6(a)(5) of the Plan (including any
successor provision). Nothing in the preceding sentence shall be construed as
limiting the general application of Section 8 of this Agreement.
6.Continuance as Director. Nothing in this Agreement shall be deemed to create
any obligation on the part of the Board to nominate Participant for reelection
as a Director by the Company’s stockholders or give Participant any right to
continue to serve as a Director or interfere with the right of the Company or
the Board to terminate the service of Participant.
7.Provisions of the Plan. The provisions of the Plan, the terms of which are
incorporated in this Agreement, shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof (except as
expressly provided herein). Participant acknowledges that he or she received a
copy of the Plan prior to the date of this Agreement. By acceptance of the
Award, the Participant agrees to be subject to the terms of the Plan.
8.Tax Matters. Participant understands that he or she (and not the Company)
shall be responsible for his or her own tax liability arising from or due in
connection with the grant or vesting of the RSUs and/or the delivery of any
Shares hereunder. The Company shall have no liability or obligation relating to
the foregoing.
9.Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.


IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.


ALEXION PHARMACEUTICALS, INC.


By:    
Name:    
Title:






PARTICIPANT


__________________________________
Name:
        





